FILED
                            NOT FOR PUBLICATION                            MAR 17 2014

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


RODERICK SAWYER,                                 No. 13-15127

               Plaintiff - Appellant,            D.C. No. 3:10-cv-00088-RCJ

  v.
                                                 MEMORANDUM*
MORROW COLE; et al.,

               Defendants - Appellees.


                    Appeal from the United States District Court
                             for the District of Nevada
                     Robert Clive Jones, Chief Judge, Presiding

                             Submitted March 10, 2014**

Before:        PREGERSON, LEAVY, and MURGUIA, Circuit Judges.

       Nevada state prisoner Roderick Sawyer appeals pro se from the district

court’s summary judgment in his 42 U.S.C. § 1983 action alleging Eighth

Amendment violations arising from unsanitary conditions of confinement. We



          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
have jurisdiction under 28 U.S.C. § 1291. We review de novo, Toguchi v. Chung,

391 F.3d 1051, 1056 (9th Cir. 2004), and we affirm.

      The district court properly granted summary judgment because Sawyer

failed to raise a genuine dispute of material fact as to whether defendants

consciously disregarded an excessive risk to Sawyer’s health by exposing him to

unsanitary conditions in his cell and denying him adequate cleaning supplies. See

id., 391 F.3d at 1058 (prison officials are deliberately indifferent only if they know

of and disregard an excessive risk of serious harm to inmate health).

      AFFIRMED.




                                           2                                    13-15127